Citation Nr: 0904299	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-32 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine, status post laminectomy C2-C7, 
with cervical myelopathy, to include as secondary to service-
connected degenerative disc disease of the lumbar spine with 
spinal fusion and stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDING OF FACT

Degenerative joint disease of the cervical spine, status post 
laminectomy C2-C7, with cervical myelopathy was not 
manifested in active service or within one year of service 
discharge, nor is it otherwise etiologically related to such 
service or to the veteran's service-connected degenerative 
disc disease of the lumbar spine.


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine, status post 
laminectomy C2-C7, with cervical myelopathy was not incurred 
in or aggravated by active duty service, service incurrence 
may not be presumed, nor is it proximately due to the 
veteran's service connected degenerative disc disease of the 
lumbar spine.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received proper notification 
by way of October 2003, October 2005 and February 2006 VCAA 
notice letters.  These notice letters advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally these letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the 
Indianapolis VA Medical Center (VAMC) have also been 
obtained, as have all private treatment records identified by 
the veteran.  The appellant has not identified any additional 
records that should be obtained prior to a Board decision.  
The veteran was afforded a VA examination in November 2003, 
with subsequent opinions obtained by VA in June 2004 and 
November 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The veteran asserts that his currently diagnosed degenerative 
joint disease of the cervical spine is etiologically related 
to active service.  Alternatively, the veteran contends that 
his service-connected degenerative disc disease is the 
proximate cause of, or has aggravated, his currently 
diagnosed degenerative joint disease of the cervical spine.

With regards to direct service connection, service treatment 
records are absent complaints, findings or diagnoses of a 
disorder of the neck or cervical spine.  Furthermore, an 
October 1968 Report of Medical Examination, completed upon 
the veteran's separation from active service, notes a normal 
musculoskeletal and spine clinical evaluation.  Thus, in 
light of the absence of treatment for or complaints of a 
cervical spine disorder, the Board finds there is no medical 
evidence that indicates the veteran suffered from 
degenerative joint disease, or any other cervical spine 
disorder, during active service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran was first 
diagnosed with a cervical spine disorder in approximately 
2003.  This is 35 years since the veteran separated from 
service; this significant lapse in time between the active 
service and the first evidence of a cervical spine disorder 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

Finally, certain chronic diseases, including arthritis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
veteran was not diagnosed with arthritis of the cervical 
spine until approximately 2003, 35 years after discharge from 
active service.  Therefore, the presumption of service 
connection does not apply in this case.

With respect to secondary service connection, the veteran 
contends that his currently diagnosed degenerative joint 
disease of the cervical spine with cervical myelopathy was 
proximately caused by his service-connected degenerative disc 
disease of the lumbar spine.  Alternatively, he argues that 
this disorder has been aggravated by his service-connected 
degenerative disc disease of the lumbar spine.  

In support of his claim, the veteran has submitted a 
September 2005 opinion by Dr. Sasso, a private physician.  
Dr. Sasso opined that the veteran's cervical myelopathy and 
stenosis are due to (100%) his degenerative disc disease of 
the lumbar spine.  In support of this opinion, Dr. Sasso 
states "X-rays and MRI - linked to service connected 
stenosis and degenerative disc disease."

The veteran was provided a VA examination in November 2003.  
However, the VA examiner was unable to evaluate the veteran 
due to the early postoperative time period since his July 
2003 posterior cervical laminectomy.  A VA opinion obtained 
in June 2004 indicated the veteran's cervical myelopathy and 
stenosis are due to age associated changes and are not 
directly related to the lumbar spine disability.  Finally, in 
November 2008, an opinion was obtained from a specialist in 
neurosurgery.  After reviewing the claims folder and 
pertinent medical history, the specialist opined that the 
veteran's cervical spine disorder was not caused or 
aggravated by his degenerative disc disease of the lumbar 
spine  In support of this opinion, the specialist noted the 
greater than thirty year span between the development of his 
lumbar and cervical spine disabilities.  Further, the 
specialist noted that, while surgery in one area may affect 
adjacent spinal segments, it is unlikely this is the case in 
the veteran's instance, given the separation between the two 
areas involved.  In addition, the specialist noted that it is 
unlikely the veteran compensated for the inflexibility of his 
lower back with his neck, producing increased wear and 
degeneration of the cervical discs.  Finally, the 
neurosurgery specialist noted the veteran's post-service 
occupational history as a pipe fitter and inspector for a gas 
company that may well have contributed to his cervical spine 
disorder.

In deciding whether the veteran's degenerative joint disease 
of the cervical spine is etiologically related to his 
service-connected degenerative disc disease of the lumbar 
spine, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.; see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, there are legitimate reasons for accepting the June 
2004 VA examiner's and November 2008 neurosurgery 
specialist's unfavorable medical opinions over the favorable 
opinion by Dr. Sasso.  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Also, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

While the September 2005 statement by Dr. Sasso indicates the 
veteran's cervical spine conditions are related to his 
service-connected disability, it does not offer any rationale 
for this opinion.  Dr. Sasso indicates his conclusion is 
supported by X-ray and MRI findings, but provides no 
justification and does not cite any clinical evidence of 
record in support of his opinion.  As such, the September 
2005 statement is not probative enough to warrant entitlement 
to service connection.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
In comparison, the June 2004 VA examiner did offer a 
rationale for his opinion, noting the veteran's cervical 
spine disorder is likely due to age-related causes.  In 
addition, November 2008 neurosurgery specialist's opinion was 
rendered after a complete review of the record and cites 
specific clinical findings of record as well as relevant 
medical literature in support of this opinion.   Thus, the 
Board finds that the June 2004 and November 2008 negative 
medical opinions are accordingly more probative than the 
September 2005 statement by Dr. Sasso.

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed degenerative joint disease of the 
cervical spine with cervical myelopathy is the result of or 
has been aggravated by his service-connected degenerative 
disc disease of the lumbar spine.  However, as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  

In sum, a preponderance of the competent probative evidence 
of record weighs against the veteran's assertion that his 
service-connected degenerative disc disease of the lumbar 
spine is the proximate cause of or has aggravated his 
currently diagnosed degenerative joint disease of the 
cervical spine.  A specialist in neurosurgery has opined that 
the length of time between the development of the veteran's 
lumbar and cervical spine disorders is indicative of no 
etiological relationship between the two.  In addition, the 
normal medical findings at the time of separation from 
service, as well as the absence of a diagnosis or treatment 
for many years after service, are probative evidence against 
the claim for direct service connection.  Finally, the facts 
of this case do not warrant presumptive service connection 
because this condition did not manifest to a degree of 10 
percent within one year of his discharge from active service.  
Accordingly, the Board concludes that the preponderance of  
the evidence is against the veteran's claim for service 
connection for degenerative joint disease of the cervical 
spine, status post laminectomy C2-C7, with cervical 
myelopathy, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for degenerative joint disease of the 
cervical spine, status post laminectomy C2-C7, with cervical 
myelopathy is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


